DETAILED ACTION

Response to Amendment

Applicant’s response of 12/18/2020 is herein noted.  

Terminal Disclaimer

The terminal disclaimer filed on 12/18/2020 disclaiming the terminal portion of any patent granted on this application, which would extend beyond the expiration date of U.S. Patent Nos. 10580258, 10210713 & 8,613,447 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Allowable Subject Matter

Claims 2-16 & 22-26 are allowed.
The following is an examiner’s statement of reasons for allowance: Patentability is seen in but not limited to independent claims 2 & 22 and more specifically a roulette wheel with a plurality of slots, in which each of the slots corresponds to an outcome; and at least one processor configured to control: determining first and second outcomes 
The closest prior art was applicant’s own invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

	


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOLORES R COLLINS whose telephone number is (571)272-4421.  The examiner can normally be reached on Monday through Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOLORES COLLINS/
Examiner, Art Unit 3711

/JOHN E SIMMS JR/Primary Examiner, Art Unit 3711